Citation Nr: 1738804	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  13-35 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability, to include as secondary to service-connected lumbar strain.

2.  Entitlement to service connection for a bilateral hip disability, to include as secondary to service-connected lumbar strain.


REPRESENTATION

Veteran represented by:	Michigan Veterans Affairs Agency


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel



INTRODUCTION

The Veteran served on active duty from April 1966 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In June 2015 and August 2016 Board decisions, the claims were remanded for further evidentiary development.  As will be discussed below, a review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denials in a November 2016 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.


FINDINGS OF FACT

1.  A bilateral knee disability, to include osteoarthritis, did not have its onset in service, did not manifest within the one year presumptive period, and is not otherwise related to the Veteran's active military service.

2.  A bilateral knee disability is not caused or aggravated by a service-connected disability, to include a lumbar strain.

3.  A bilateral hip disability, to include osteoarthritis, did not have its onset in service, did not manifest within the one year presumptive period, and is not otherwise related to the Veteran's active military service.

4.  A bilateral hip disability is not caused or aggravated by a service-connected disability, to include a lumbar strain.


CONCLUSIONS OF LAW

1.  A bilateral knee disability was not incurred in or aggravated by the Veteran's military service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.307, 3.309 (2016).

2.  A bilateral knee disability is not proximately due to, or aggravated by, a service-connected disability.  38 U.S.C.A. §§ 1110, 5017 (West 2014); 38 C.F.R. §§ 3.303, 3.310(a) (2016).

3.  A bilateral hip disability was not incurred in or aggravated by the Veteran's military service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.307, 3.309 (2016).

4.  A bilateral hip disability is not proximately due to, or aggravated by, a service-connected disability.  38 U.S.C.A. §§ 1110, 5017 (West 2014); 38 C.F.R. §§ 3.303, 3.310(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

In the August 2016 Remand, the Board instructed the AOJ to obtain the Veteran's outstanding VA treatment records dated from May 2016, and to give the Veteran an opportunity to identify any outstanding treatment records relevant to his service-connected disabilities.  Pertinently, the AOJ sent the Veteran a letter dated in September 2016, requesting that he provide identifying details and necessary authorization for said records.  In response, the Veteran submitted a VA Form 21-4142a (General Release for Medical Provider Information) identifying outstanding treatment records dated from 2011 to 2015 from the John D. Dingell VA Medical Center (VAMC), as well as treatment records dated from 2015 from the Yale community-based out-patient clinic (CBOC).  The AOJ subsequently obtained the Veteran's outstanding VA treatment records dated from April 2012 through 2016.  Of note, treatment records dated from 2011 through April 2012 were not found to exist.  See the Report of General Information dated November 2016.  The Veteran was notified of this in the November 2016 SSOC.  As such, the Board finds that VA's duty to assist was satisfied to that extent.

The Veteran was afforded a VA addendum opinion in September 2015 as to the claimed bilateral knee and hip disabilities.  The opinion provided by the VA examiner reflect that he thoroughly reviewed the Veteran's past medical history, and rendered findings that are responsive to the rating criteria.  The Board therefore concludes that the September 2015 VA addendum opinion is sufficient for evaluation purposes.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion with respect to the pending claims has been met.  38 C.F.R. § 3.159(c)(4).

Thus, the Board finds that VA does not have a duty to assist that was unmet.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).



II.  Service connection

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a) (2016); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The Board notes that there has been an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52,744 -47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.

In this matter, the Veteran contends that he has disabilities of the bilateral knees and hips, which were incurred as a result of parachute jump training and/or a jeep accident during his active military service.  He alternatively contends that his knee and hip disabilities are due to his service-connected lumbar strain.  On review of the record, the Board finds that the preponderance of the evidence is against the claims on both direct and secondary bases.

The Veteran served on active duty from April 1966 to March 1968.  His service treatment records (STRs) do show that he was in a jeep accident in October 1966; however, knee and/or hip injuries or abnormalities were not noted at that time.  Pertinently, the Veteran's STRs, including his December 1967 separation examination, showed that no knee or hip symptoms or abnormalities were present.

In a March 2012 letter, Dr. E.E. indicated that the Veteran is diagnosed with degenerative joint disease (DJD) of the bilateral knees.  Dr. E.E. stated that the Veteran was in the military from 1966 to 1972 and jumped out of helicopters as part of his training.  Dr. E.E. opined, "I feel that this type of military training may have attributed to the DJD in his knees."

The Veteran was afforded a VA examination in April 2012 at which time the examiner confirmed diagnoses of degenerative arthritis of the bilateral knees and hips.  The April 2012 examiner opined that the disabilities were "less than likely as not due to neither [the Veteran's] back condition, nor due to military service, as arthritis changes seen in multiple joints, most likely age related."  As the VA examiner did not address whether this "age related" arthritis was aggravated by the Veteran's service-connected lumbar strain, the Board determined that remand for an addendum opinion was necessary.

Pursuant to the Board Remand, the Veteran was afforded a VA addendum opinion in September 2015.  In pertinent part, the examiner determined it is less likely than not that the Veteran's bilateral knee and hip disabilities had their onset during his active duty service, including as due to his parachute jumping or in-service motor vehicle accident.  The examiner also concluded that the Veteran's disabilities are not aggravated by his service-connected lumbar strain.  The examiner explained, "I do not believe the Veteran's parachute jumping has caused or exacerbated the current bilateral knee and hip degenerative arthritis."  Rather, he determined that "the Veteran's current bilateral knee and hip x-rays demonstrate degenerative arthritis consistent with similar age-matched cohorts without a history of parachuting.  It is the natural progression of degenerative arthritis and the Veteran does not demonstrate any exacerbation or acceleration of the disease based on his age and body habitus."

The Veteran also submitted a February 2014 letter from Dr. E.E. in support of his claim.  In this letter, Dr. E.E. noted that the Veteran had a left total knee arthroplasty in January 2012 and a right total knee arthroplasty in October 2012.  Dr. E.E. opined that the Veteran's "knee arthritis may have been initiated from his jeep accident while in the military in 1967.  This could have resulted in some instability or cartilage damage, which over time resulted in severe knee arthritis."

When assessing the probative value of a medical opinion, the access to claims files and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The United States Court of Appeals for Veterans Claims (Court) has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board recognizes that, in his March 2012 and February 2014 letters, Dr. E.E. suggested the Veteran's bilateral knee disability may have been incurred in his active military service.  Critically, Dr. E.E.'s statements were admittedly speculative; these opinions are therefore of low probative value.  See Nieves-Rodriguez, supra; see also Jones v. Shinseki, 23 Vet. App. 382 (2010) (holding that in order to rely upon a statement that an opinion cannot be provided without resorting to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).

Moreover, Dr. E.E.'s statements were contradicted by the September 2015 VA examiner who concluded that the Veteran's diagnosed bilateral knee and hip disabilities are not etiologically related to his military service, or caused/aggravated by his service-connected lumbar strain.  Crucially, the findings of the September 2015 VA examiner were thoroughly explained and fully supported by the evidence of record, as well as the pertinent medical literature.  To this end, the Board notes that the September 2015 medical opinion was based on a review of the record, including the lay statements and evidence submitted by the Veteran, and the examiner explained the reasons for his conclusions based on an accurate characterization of the evidence of record.  The Board therefore places significant weight on the findings of the September 2015 VA examiner.  See Nieves-Rodriguez, supra; see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  Accordingly, the Board finds that the competent medical evidence demonstrating the absence of nexus between the claimed disabilities and the Veteran's active duty service, as well as his service-connected lumbar strain, outweighs any medical evidence suggestive of a nexus or aggravation.

The Board has carefully considered the contentions of the Veteran that the currently diagnosed bilateral knee and hip disabilities were incurred during his military service and/or caused/aggravated by his service-connected lumbar strain.  To this end, the Board recognizes that lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana, 24 Vet. App. at 433, n. 4.  In this case, the Veteran's assertions as to etiology concern an internal medical process, which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Cf. Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-9 (2007); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Questions of competency notwithstanding, the Veteran's lay theory regarding the etiology of his bilateral knee and hip disabilities are contradicted by the conclusion of the September 2015 VA examiner who specifically considered the Veteran's lay statements in rendering his negative opinion.  The Board finds the specific, reasoned opinion of the trained health care provider who conducted the September 2015 VA addendum opinion to be of greater probative weight than the more general lay assertions of the Veteran.

The Board has considered that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan, supra.  Crucially, however, the Veteran's contentions in support of service connection, including continuing post-service symptomatology of the currently diagnosed bilateral knee and hip disabilities are contradicted by the findings of the September 2015 VA examiner who specifically considered the lay assertions and any such inferences contained in the record in rendering the negative nexus opinion.

Considering the overall evidence, including the post-service medical evidence, the September 2015 VA medical opinion, and the lay evidence presented by the Veteran, the Board finds that the negative evidence is more persuasive and of greater probative value.  In conclusion, the preponderance of the evidence is against the Veteran's claim that he suffers from bilateral knee and hip disabilities, which are related to his military service and/or his service-connected lumbar strain.  Thus, the benefit-of-the-doubt rule is not applicable to the claims.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54-56.


ORDER

Entitlement to service connection for a bilateral knee disability is denied.

Entitlement to service connection for a bilateral hip disability is denied.




____________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


